Citation Nr: 1200913	
Decision Date: 01/10/12    Archive Date: 01/20/12

DOCKET NO.  07-35 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1. Entitlement to an initial evaluation higher than 50 percent for posttraumatic stress disorder (PTSD) with alcohol abuse and depression, from March 30, 2006 to December 13, 2009, and entitlement to an initial evaluation higher than 70 percent since December 14, 2009.

2. Entitlement to an effective date earlier than December 22, 2009 for the award of a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Calvin Hansen, Esq.


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970.         

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

In an August 2006 rating decision, the RO granted service connection and a            30 percent evaluation for PTSD with alcohol abuse, effective March 30, 2006.          The Veteran appealed from the initial assigned disability rating. See Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (when a veteran appeals the initial rating for a disability, VA must consider the propriety of a "staged" rating based on changes in the degree of severity of it since the effective date of service connection). Thereafter, the RO issued a March 2008 Supplemental Statement of the Case (SSOC), in part raising to 50 percent the initial evaluation for PTSD. As with any increase in schedular rating that is below the maximum level, the Veteran's claim for a still higher evaluation remained on appeal. See A.B. v. Brown, 6 Vet. App. 35, 39 (1993).

The Board issued a decision in May 2009 denying the claim for an increased rating       for PTSD. A denial was issued as to several other claims the Veteran had appealed: service connection for a back disorder, left calf condition, and left hand condition; and increased ratings for shrapnel wounds of the right clavicle, left forearm, and right calf, as well as for a left elbow scar.
 
The Veteran appealed the May 2009 Board decision to the United States Court of Appeals for Veterans Claims (Court), to the extent the determination therein denied an increased rating for PTSD. In a February 2011 Memorandum Decision, the Court issued a ruling vacating the Board's decision and remanding the matter back to         the Board.

During the pendency of the Veteran's appeal to the Court, however, regardless of the status of the Veteran's claim for increased rating for PTSD before that appellate body, the RO continued to adjudicate a claim for increase. Through a March 2010 rating decision, the RO increased to 70 percent the evaluation for service-connected psychiatric disability from December 14, 2009 (this time including depression       as part of the overall service-connected condition). Also granted was a TDIU from December 22, 2009 onwards. The Veteran timely appealed from this March 2010 decision as well, seeking earlier effective dates for the awards of a 70 percent rating for PTSD, and a TDIU. 

The Board now must recharacterize the issues presented on appeal in light of what has occurred both from the appeal to the Court, and on the part of the RO during pendency of the appeal. In this regard, the Board recognizes a single claim for increased rating for PTSD with alcohol abuse and major depression -- for higher than 50 percent from March 30, 2006 to December 13, 2009, and higher than           70 percent since December 14, 2009. As for the appeal perfected of an earlier effective date for increased rating to 70 percent for psychiatric disability, this particular issue is already encompassed by the existing increased rating claim, in that the scope of that claim is to consider the entire period of propriety of the assigned rating for psychiatric disability dating back since the original effective date of service connection. Finally, the earlier effective date for a TDIU claim remains a matter on appeal. This preliminary procedural matter having been addressed, the Board now reaches the merits of the issues presented on appeal. 


FINDINGS OF FACT

1. From March 30, 2006 until December 10, 2007, the Veteran's service-connected psychiatric disability was manifested by no worse than occupational and social impairment with reduced reliability and productivity.

2. There is a December 11, 2007 private psychological evaluation with clinical findings contained therein which establishes that the substantive evidentiary requirements for a total schedular rating for the Veteran's service-connected  psychiatric disability. 

3. Prior to December 11, 2007, the Veteran was not rendered unemployable due to service-connected disability. 


CONCLUSIONS OF LAW

1. The criteria are not met for a higher initial evaluation than 50 percent for PTSD with alcohol abuse and depression, from March 30, 2006 to December 10, 2007.       38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011).

2. Resolving reasonable doubt in the Veteran's favor, the criteria are met for a total rating for PTSD with alcohol abuse and depression as of December 11, 2007.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2011).

3. Prior to December 11, 2007, the criteria for TDIU are not met. 38 U.S.C.A. § 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.321(b)(1), 3.400, 4.16 (2011).

4. As of December 11, 2007, the claim for an earlier effective date for TDIU is moot given the grant of a 100 percent schedular rating for PTSD with alcohol abuse and depression. 38 U.S.C.A. § 5103, 5103A, 5107(b), 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.102, 3.159, 3.321(b)(1), 3.400, 4.16 (2011).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2011), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)     must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf. See also Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) ("Pelegrini II"). A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), codified later at 38 CFR 3.159(b)(1).

In regard to the claims on appeal, which are for either higher initial evaluation for service-connected disability or an earlier effective date for TDIU, the requirement of VCAA notice does not apply. Where a claim for service connection has been substantiated and an initial rating and effective date assigned, the filing of a Notice of Disagreement (NOD) with the RO's decision as to the assigned disability rating or effective date does not trigger additional 38 U.S.C.A. § 5103(a) notice.                The claimant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to either of these "downstream elements." See Goodwin v. Peake, 22 Vet. App. 128, 137 (2008). See also Dunlap v. Nicholson, 21 Vet. App. 112, 119 (2007). This is the case here, in that the claim for service connection for psychiatric disability has been substantiated, and no further notice addressing the downstream disability rating requirement is necessary. Similarly, the claim for an earlier effective date for a TDIU involves the assignment of an effective date of benefits arising out of contention with the RO rating decision to initially award those underlying benefits, and thus implicates the avoidance of VCAA notice requirements.  

Meanwhile, the RO has taken appropriate action to comply with the duty to assist the Veteran in this case, through obtaining VA outpatient records, and records pertaining to the receipt of Social Security Administration (SSA) disability benefits. The RO has also arranged for the Veteran to undergo several VA Compensation and Pension examinations. See 38 C.F.R. §4.1 (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).                 In support of his claims, the Veteran provided private treatment records, and several personal statements. He declined the opportunity to testify at a hearing. There is no indication of any further relevant evidence or information which has not already been obtained. Thus, the record as it stands includes sufficient competent evidence to decide the claims. Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claims have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations. That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate the claims on the merits. 


Background and Analysis 

Increased Rating for PTSD

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity. 38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. 
§ 4.1 (2011). Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes. 38 C.F.R. § 4.27. Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. The degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability. 38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991). Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability. Francisco v. Brown, 7 Vet. App. 55 (1994). Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made. Hart v. Mansfield, 21 Vet. App. 505 (2007).

The VA rating schedule provides that psychiatric disorders other than eating disorders, including PTSD, are to be evaluated according to a General Rating Formula for Mental Disorders. 38 C.F.R. § 4.130.

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name. 38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms. Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment. Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

Factual Background

At the outset, before consideration of relevant evidence, the Board observes that this case has previously been remanded by the Court, primarily for reason that in the view of the Court's February 2011 remand, the Board's analysis had not sufficiently discussed the significance of a December 2007 private psychologist's clinical report. According to the Court, the Board had only considered the December 2007 report to the extent it delineated the Veteran's capacity for occupational functioning (or any limitations thereof), but had failed to address the remaining detailed findings set forth within the report, particularly insofar as evidence of deficiencies in family relations, judgment, thinking and mood. Consequently, in readjudicating the Veteran's claim, the Board will give additional attention to and exposition of the contents of the December 2007 private clinical report as it relates to proper evaluation of service-connected disability. 

The evidence of record in this case indicates that the Veteran initially underwent VA Compensation and Pension examination by a psychiatrist in June 2006. On objective interview with the Veteran, his appearance was clean, neatly groomed, and appropriately dressed. Psychomotor activity was unremarkable. Speech was spontaneous, clear and coherent. Attitude was cooperative, friendly and attentive. Affect was mildly constricted, and mood was "kind of down; not real happy."     The Veteran was well-oriented. Thought process was logical, and the Veteran could reach a goal idea easily. Thought content was unremarkable. As to judgment, the Veteran understood the outcome of his behavior, and regarding insight,  the Veteran understood he had a problem. The Veteran did have sleep impairment in that he woke up at nights and had distressing memories of combat. There was no inappropriate behavior. The Veteran interpreted proverbs appropriately. There was no obsessive or ritualistic behavior. There were no panic attacks, homicidal thoughts, or suicidal thoughts. Impulse control was good, although there were episodes of violence, but only when drinking, and none recently. The Veteran was able to maintain minimum personal hygiene, and there was no problem with activities of daily living. Memory for remote, recent and intermediate events was normal. 

The VA examiner indicated that as to PTSD stressors, the Veteran had experienced intense fear, feelings of hopelessness, and feelings of horror. The Veteran also experienced recurrent and intrusive distressing recollections of events from service, and recurrent distressing dreams of events. He attempted to avoid activities, places, or people bringing up recollections of trauma, and had feelings of detachment or estrangement from otherwise. There was difficulty falling or staying asleep, irritability or outbursts of anger, hypervigilance, and exaggerated startle response. Intrusive recollections occurred almost daily. The diagnosis given was PTSD; and alcohol abuse, active. The VA examiner found that the alcohol was more likely than not an attempt to self treat the PTSD symptoms. A Global Assessment of Functioning (GAF) score was assigned of 55 for at the time of examination, and for the previous year. The examiner further identified a minimal effect of psychiatric disability on employment, and moderate effect on interpersonal functioning. The Veteran remained employed full-time at that point. As regarding effects of PTSD on occupational and social functioning, the examiner noted deficiencies in the areas of family relations, work, and mood. The examiner further found there to manifest transient decreases in work efficiency.  

The Veteran underwent re-examination in March 2007, by the same psychiatrist.  As to pertinent history, since the last evaluation the Veteran had no legal problems and continued to live with his wife in a home. He had few social relationships, and was limited to essentially his wife and a few friends he drank with. His leisure activities included buying, restoring and selling old tractors. There was no history of suicide attempts or assaultiveness. His social functioning had been constricted.         He did not use illegal drugs. He continued to drink heavily. He reported that he had not had withdrawal symptoms, or work or medical complications from it. At that time, in addition to PTSD, the Veteran had some dysphoric symptoms, which         did not then rise to a level that would justify an additional Axis I diagnosis. 

On psychiatric examination, the Veteran was clean and appropriately dressed.       He did have some psychomotor restlessness. Speech was spontaneous, clear and coherent. He was cooperative with the evaluation. He appeared frustrated and angry, and did express his frustration because he felt that he was often not heard. Affect was frustrated and angry and somewhat restless. Mood was dissatisfied.     He could attend to the interview effectively. He did serial 7s slowly but could not spell words backwards. He was oriented to time, person, place and situation. Thought process appeared mildly slowed. He could reach a goal idea. There was no looseness of association or flight of ideas. There was no illogical thinking. There was minimal circumstantiality. Content of thought involved frustration with the way veterans had been treated from the time he was in Vietnam to the present time.        There were no ideas of reference and no delusions. Judgment was intact. There was no intellectual impairment. He had some insight into his condition. He described sleep problems including nightmares and getting from two to four hours sleep a night. He had not had hallucinations. There was no inappropriate behavior.           He did not have panic attacks. He had no thoughts, ideas, plans or intent to commit suicide or homicide. There was no impulsivity. He did report getting angry and raising his voice but never hurting anyone or property. He could maintain his own personal hygiene. PTSD did not interfere with activities of daily living. Memory at remote, recent and immediate levels were all intact. 

As for PTSD symptoms, he continued to have intrusive daytime recollections.       His dreams continued to occur three to four times a week and disrupted his sleeping. His description indicated that he did not have flashbacks. He did have psychological distress. His symptoms remained at a moderate level. He continued to make a conscious effort to avoid reminders of his service. He continued to show detachment and emotional numbing. He had difficulty getting a full night sleep.   He had irritability but it did not get to the level of verbal abuse or assaultiveness.  He remained hypervigilant and had continued startle response. These symptoms were likewise at the moderate level. As to employment, the Veteran had continued to do some auctioneering and organizing some farm sales. He had worked for a company for the last two  years part time, prior to which he owned his own company and worked full time. He reported that in the last 12 months he had taken three days as sick leave, which was due primarily to orthopedic problems. 

The diagnosis was again PTSD, chronic; and alcohol abuse, continuous.               The examiner further commented that PTSD had not impaired the Veteran's employability. It had constricted some of his family role functioning, and had limited his interpersonal and social relationships, and to some extent recreational activities. The avoidance of people and the irritability were the two prominent symptoms that were causing difficulty in his ability to function now. The prognosis was for continued symptomatology unless he received treatment. The PTSD signs and symptoms continued to have some impact on work performance although that appeared more transient. The more significant impact had been on the social functioning and leisure activity that was at a moderate level. The Veteran did have some dysphoric mood secondary to the PTSD and probably secondary to the heavy drinking, but the symptoms of which did not rise to the level of an independent  Axis I diagnosis. 

The Veteran then underwent a detailed clinical psychological evaluation on December 11, 2007, by Dr. M.C., the results of which are now summarized. The Veteran presented as well-groomed and appropriately dressed. As to personal and social history, the Veteran recounted that at that time he was "very angry and irritable" and had always been an individual that "flies off the handle" and had been in a number of physical altercations. He described his sleep as being very poor, with experiencing three to four nightmares a week all of them related to events from his military service. He described flashbacks two to three times per week, and heightened startle response. He was previously involved in events conducted by veterans service organizations and with his church, but no longer was because he could not be around other people. He was no longer active in pastimes of fishing and hunting. The evaluating psychologist found that for practical purposes, the Veteran had deteriorated to an extremely significantly severe degree in terms of his adherence to personal routines and daily habits, and without any other symptoms being mentioned, he was suffering from a severe deterioration of his general emotional functioning and mental condition based on his mood disorder and his PTSD. 

On mental status consultation the Veteran's flow of conversation and thought were remarkable in a negative sense. He started speaking in a fully normal manner but as soon as his hands began to shake, his volume became less and less conspicuous and toward the end he was literally mumbling but he was unable to hear unless the interviewer was talking at an abnormally loud volume. His associations were logical but his stream of mental activity was conspicuously poor based first of all on his inability to finish his subject without starting another one, and also forgetting what he was going to say. His articulation and syntax were within average limits, but overall speech utterance was directly tied in to emotional difficulties. Affect and mood were extremely depressed and revealed severely poor eye contact and lowered voice. His general difficulty with his irritability and despondency was enough for the interviewer to see difficulties with mood control. There was an unspecified amount of anxiety also, although the mood disorder shown did not appear to correlate to a bipolar disorder. Mental content revealed a severe degree of preoccupation and to some level compulsion. On the other hand, there was no delusional behavior, and no paranoid personality or condition, nor did it appear  the Veteran had ever revealed psychotic symptoms at any time in his life. His personality did seem to vary from an aggressive individual to one who was by all means dependant on certain external positive regard, but there was nothing that would resemble a passive-aggressive, narcissistic or anti-social type. Cognition was extremely poor and somewhat variable, but his fund of general information was below fair, and immediate recall was extremely poor. It was not felt that the Veteran processed his perception of others' speech very well, as he was thinking so much about his own difficulty. When it came to the interpretation of arithmetic problems he was extremely poor and deductive reasoning did not appear to be one of his major strengths in cognition. Serial sevens were extremely poor. Ability with interpretation of proverbs was actually at the good level. According to the interviewer, this all indicated that the Veteran's cognition at least on a premorbid basis was within average limits but that his difficulties emotionally were contaminating his general ability to attend and to concentrate and these were taking a very heavy toll on his general ability to function in a normal manner cognitively. The Veteran's insight into his own difficulty was at least fair, as was his judgment.

The diagnostic impression was of PTSD, chronic; adjustment disorder with anxiety and depression; and alcohol abuse. A GAF score was assigned of "48/52." The evaluating psychologist further commented that the Veteran's condition was severe at that time with deteriorating emotional state and mental functioning. According to the evaluator, the Veteran was unquestionably experiencing PTSD in its most severe forms and was demonstrating this by his detachment from others, inability to accept intimacy, problems with uncontrollable flashbacks and nightmares, and severe startle reflex difficulties. There was also intermittent depression and anxiety that he demonstrated not on a pervasive basis, but which revealed themselves to be much more severe when talking about some of the trauma that he experienced. The psychologist further observed that it was likely as not the Veteran's adjustment difficulty also had something to do with the extenuated negative behavior that was being caused by PTSD and so he appeared therefore to be unable to work as a normal individual. The psychologist felt that the Veteran was borderline at best in following through with directions that would be given to him externally and so his ability to carry out even simple one and two step directions in a competitive setting appeared to be severely in doubt. The Veteran's ability to govern his emotions even  under ordinary stress was also at that point quite difficult if not actually impossible and he had demonstrated unprovoked irritability in virtually all in-home and out of home situations. The physical makeup of an individual who did not get enough sleep and who appeared to go through nightmares, and who experienced all types of flashbacks again interfering with his normal functioning was considered to explain why his emotions were basically out of control. According to the psychologist, his difficulty in attaching himself to other precluded his ability to work successfully with others in any type of a competitive setting, and it was felt that his social abdication was equally poor. Prognostically, it was felt the Veteran was at an extremely high risk based on the deterioration that had already taken place, and also the manner in which he was actually exacerbating his general symptomatology.    On the other hand, the Veteran was considered capable of managing his financial affairs adequately and to his own advantage, but was cautioned to have this component of his functioning tested on a regular basis. 

With specific reference to employability, Dr. M.C., expressed the opinion in pertinent part, that due his mental health condition the Veteran "appear[ed] therefore to be not only unable to work as a normal individual but has actually      been seen to virtually fail in every endeavor that he has attempted..."  Given these factors and a "difficulty in attaching himself to others," the psychologist considered the Veteran's mental state to "preclude his ability to work successfully with others in any type of a competitive setting." 

Upon January 2010 VA examination,  the Veteran indicated that his depressive symptoms had increased, with sleep disturbance, decreased interest, increased level of guilt, decreased energy and decreased concentration. There was no evidence of psychomotor agitation or change in weight. The symptoms were consistent with depressed mood and met the DSM-IV criteria for depressive disorder, not otherwise specified (NOS). Social relationships involved his wife and a few friends. There were some leisure pursuits. There was no history of suicide attempts, or of violence or assaultiveness. The Veteran continued a pattern of drinking, but with no attendant legal or marital problems. 

On objective examination, the Veteran was clean and appropriately dressed. Psychomotor activity was unremarkable. Speech was spontaneous and clear. Affect was constricted and mood was depressed. Attention was intact, and he was able to complete serial sevens. He was well-oriented. Thought process and thought content were unremarkable. There were no hallucinations or delusions. Judgment and insight were largely present. He had sleep impairment and seldom slept more than three to four hours per day, which was consistent with his diagnosis of PTSD. There was no inappropriate behavior, obsessive/ritualistic behavior, or panic attacks. There were no homicidal or suicidal thoughts. Impulse control was good, and there were no episodes of violence. Overall, the VA examiner found that PTSD symptoms had increased since the last exam and the Veteran was now showing associated depressive symptoms. There was the ability to maintain minimum personal hygiene. As to any problems with activities of daily living, the Veteran did not like to drive or be in any crowded situations, and had difficulty maintaining full interest in recreational activity. Memory was normal at all measured capacities. General range of characteristic PTSD symptoms remained the same as previously noted, with no indication of remission. 

The VA examiner diagnosed PTSD, chronic; and depressive disorder, NOS.             The examiner found that the symptoms of the two conditions were intertwined and could not be separated without resorting to speculation. A GAF score was assigned of 52.

The Veteran at that point was unemployed but not retired, having last worked in real estate and auctioning in November 2009. The reason for unemployment cited by the Veteran was difficulty getting along with other people in his place of employment. He was having too many conflicts at work and felt he could not go on. The customers also irritated him to the point he had a difficult time dealing with them. According to the VA examiner, the Veteran's PTSD contributed significantly to his being unemployed. The examiner noted that these symptoms had constricted the Veteran's role in family functioning, interpersonal relations, and in recreational activities. According to the examiner, there was not total occupational and social impairment due to PTSD signs and symptoms. However, PTSD signs and symptoms did result in deficiencies in the areas of judgment, thinking, family relationships, work and mood. 

Following a review of the evidence, the Board concludes that the continued assignment of a 50 percent evaluation for service-connected psychiatric disability from March 30, 2006 to December 10, 2007 is warranted.  First, consideration is given of the two VA psychiatric exams from June 2006 and June 2007. Under the rating criteria, a 70 percent evaluation for psychiatric disability requires evidence of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood. See 38 C.F.R. § 4.130, General Rating Formula. The VA exam reports do not tend to show this level of impairment. Indeed, at this point the Veteran was employed on a full time basis, maintained some social relationships including a strong marital relationship, and had few identifiable areas of functional impairment. On the June 2006 exam, affect was only mildly constricted, mood was generally slightly down, and areas such as thought process, thought content, and judgment and insight were at or near normal. There were no panic attacks, indications of obsessive or ritualistic behavior, or impulse control issues. Sleep impairment was present, as were several cardinal typical symptoms of PTSD. Notably, however, the VA examiner identified no more than a minimal effect of psychiatric impairment on employment, and a moderate effect on interpersonal functioning. Then on examination in March 2007 the Veteran's presentation was largely similar, though with some dysphoric symptoms that still did not rise to the level of an independent Axis I diagnosis. As with the prior evaluation (both from the same VA examiner) there was noted impact on work performance that appeared more transient, with the more significant impact on social functioning and leisure activity that was at a moderate level.

What is notably absent from both VA examination reports is indication of characteristic signs and symptoms of a 50 percent evaluation under the rating criteria, including: suicidal ideation; obsessive rituals; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); or inability to establish and maintain effective relationships. For instance, while the Veteran had some irritability, there was nothing approximating periods of violence. Nor for that matter did the Veteran's limitations or discomfort in some social situations preclude him from maintaining a core of effective interpersonal relationships. The VA examination findings thus definitely show a level of severity less than equivalent to a 70 percent rating prior to December 11, 2007. 

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, prior to December 11, 2007, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization. Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's psychiatric disorder (prior to December 11, 2007) presents such an exceptional disability picture that the applicable schedular criteria are inadequate. The applicable rating criteria found at Diagnostic Code 9411 contain a series of enumerated symptoms for 70 and 100 percent ratings. The Board has also evaluated the Veteran's psychiatric condition more generally in terms of whether there are signs of total occupational and social impairment not directly listed in the rating criteria. There is no readily obvious more comprehensive way to evaluate psychiatric symptomatology, nor for that matter has the Veteran identified impairment clearly outside what the rating schedule would consider. Thus, the Board cannot conclude that the Veteran's condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate.

The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue. Regardless, the Board will give these stages due consideration. In this regard, however, the Veteran has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular ratings. While            the Veteran's psychiatric disorder limits his employability, he  has been awarded a total rating effective as of December 11, 2007 as will be explained below. Prior to this time, there is no pronounced indication of impairment upon occupational functioning in this case, outside of difficulty the Veteran manifested in getting along with others in a workplace setting. The Veteran retained substantial capacity for social functioning and this conceivably would contribute to occupational capacity as well. Moreover, the Veteran's service-connected PTSD also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards. In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

The preponderance of the evidence is against the claim for an increased rating for PTSD with alcohol abuse and depression prior to December 11, 2007, and under these circumstances the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3. See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).     

The criteria for a total schedular rating for PTSD with alcohol abuse and depression, are met as of December 11, 2007. The Board turns to the private psychological consult of December 2007. At the outset, the consultation report indicates that the Veteran at times was "very angry and irritable" and had been in a number of physical altercations. This equates to symptoms of unprovoked irritability with periods of violence. The report continues to identify poor sleep, flashbacks, and heightened startle response. The Veteran now could no longer participate in church events because of intolerance to being around people, or participate in leisure pastimes. Also, the Veteran now had deteriorated to an "extremely significantly severe degree" in terms of personal routines and daily habits, as well as general emotional functioning. The Veteran's lack of social contact is alarming. Finally, the psychologist's consideration of a "severe" degree of deterioration is concerning, and more importantly accompanied by a description of related signs and symptoms as factual underpinning for his conclusion. See 38 C.F.R. § 4.126(a) (the rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination).

As the evaluation with the Veteran proceeded, the psychological examiner observed some cognitive difficulties apparent -- a stream of mental activity that was conspicuously poor, fund of general information below fair, and poor processing of others' speech from thinking so much about one's own difficulty. Deductive reasoning was a problem as was ability to perform serial sevens. The evaluator found that the Veteran's difficulties emotionally were taking a very heavy toll on his ability to function in a normal manner cognitively. Later in the report, the evaluator questioned even the Veteran's ability to follow simple one-two step commands in a workplace setting. 

The Board recognizes, as the VA examiner pointed out, that the Veteran's condition was severe. The most profound change in functioning appears to be a development of social avoidance and difficulty getting along with others, that ultimately led him to end his employment.  Given the Veteran's total occupational impairment and lack of normal social functioning, the Board finds that the Veteran is totally disabled based on PTSD with alcohol abuse and depression as of the December 11, 2007 private report. 38 C.F.R. § 4.130, Diagnostic Code 9411.

TDIU

Total disability ratings are authorized for any disability or combination of disabilities provided the schedular rating is less than total, where the disabled person is unable to secure and maintain substantially gainful employment because of the severity of his service-connected disabilities. If there is only one such disability, it must be ratable at 60 percent or more. Provided instead, there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional service-connected disability to bring the combined rating to at least 70 percent. 38 C.F.R. §§ 4.15, 4.16.

If the claimant does not meet the minimum percentage rating requirements of section 4.16(a) for consideration of a TDIU, he or she may still be entitled to the benefit sought where the circumstances of the case present such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards to warrant a TDIU on an extra-schedular basis. 38 C.F.R.           §§ 3.321(b)(1), 4.16(b). While the procedures for assignment of a total disability rating on an extraschedular basis would require referral to the RO for further disposition, where the record does not contain evidence that would render such claim plausible the Board may deny entitlement to an extraschedular evaluation in the first instance. VAOPGCPREC 6-96 (Aug. 16, 1996). See also Floyd v. Brown,  9 Vet. App. 88, 95 (1995).

The degree of impairment in occupational functioning that is generally deemed indicative of unemployability consists of a showing that the veteran is "[in]capable of performing the physical and mental acts required by employment," and is not based solely on whether the veteran is unemployed or has difficulty obtaining employment. Van Hoose v. Brown, 4 Vet. App. 361 (1993). Rather, the record must demonstrate some factor which takes the claimant's situation outside the norm of such a case, since the VA rating schedule already is designed to take into consideration impairment that renders it difficult to obtain and keep employment. Id.; see also 38 C.F.R. 4.1, 4.15. Other factors that receive consideration in determining whether a veteran is unemployable include his employment history, level of education and vocational attainment. See 38 C.F.R. § 4.16(b). See also Ferraro v. Derwinski, 1 Vet. App. 326, 331-332 (1991).

The provisions for the determination of an effective date of an award of disability compensation are set forth in 38 U.S.C.A. § 5110. The general rule with regard to an award of increased disability compensation is that the effective date for such an award will be the date the claim was received or the date entitlement arose, whichever is later. 38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(o)(1). An exception to this rule applies where the evidence demonstrates that a factually ascertainable increase in disability occurred during the one-year period preceding the date of receipt of the claim for increased compensation. Otherwise, the effective date remains the date the claim is received. 38 U.S.C.A. § 5110(b); 38 C.F.R.                     § 3.400(o)(2).

A TDIU claim is a claim for increased compensation, and the effective date rules for increased compensation therefore apply to a TDIU claim. See Hurd v. West,    13 Vet. App. 449 (2000).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA. 38 C.F.R. § 3.1(r). A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit. See 38 C.F.R. § 3.1(p); Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). Any communication indicating intent to apply for a benefit under the laws administered by the VA may be considered an informal claim provided it identifies, but not necessarily with specificity, the benefit sought. 38 C.F.R. § 3.155(a); Criswell v. Nicholson, 20 Vet. App. 501 (2006); MacPhee v. Nicholson, 459 F.3d 1323, 1326-27 (Fed. Cir. 2006) (holding that the plain language of the regulations require a claimant to have an intent to file a claim for VA benefits);
Rodriguez v. West, 189 F.3d 1351, 1353 (Fed. Cir. 1999) (noting that even an informal claim for benefits must be in writing).

In addition, under 38 C.F.R. § 3.157(b) once a formal claim for compensation has been allowed, receipt of one of the following will be accepted as an informal claim for increased benefits: the report of examination or hospitalization at a VA or uniformed services medical facility, evidence from a private physician or layperson that shows the reasonable probability of entitlement to benefits, or examination reports or clinical records from State medical facilities or other institutions.

The standard for determining whether an informal TDIU claim has been filed is provided in the holding of the U. S. Court of Appeals for the Federal Circuit in Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001) that when a claimant submits evidence of a disability and makes a claim for the highest rating possible, and further submits evidence of unemployability, an informal claim is set forth pursuant to 38 C.F.R. § 3.155(a) and VA must consider entitlement to a TDIU. See also Norris v. West, 12 Vet. App. 413, 421 (1999).

By this decision, the Veteran is now in receipt of a total schedular rating for PTSD with alcohol abuse and depression as of December 11, 2007; thus, the Board need not consider TDIU for this time period as TDIU ratings are only available when the schedular rating is less than total.  The Board will, however, consider whether the Veteran is entitled to an earlier effective date for TDIU (i.e. for the period prior to December 11, 2007).  

Initially, there are sufficient grounds from the record to establish that compensation benefits could be awarded retroactively dated back to March 30, 2006, the original effective date of service connection for PTSD with alcohol abuse, provided there was competent evidence of qualifying disability from then. On this point, the Court has outlined in Rice v. Shinseki, 22 Vet. App. 447, 454 (2009) that "when entitlement to TDIU is raised during the adjudicatory process of the underlying disability or during the administrative appeal of the initial rating assigned for that disability, it is part of the claim for benefits for the underlying disability." Under these circumstances, Rice indicated that the potential entitlement to a TDIU would extend retroactively to the initial effective date of service connection. It follows that the issue of a TDIU in this case is part and parcel of the initial disability evaluation determination for PTSD, being that it was raised informally by a December 2007 private psychologist's report suggesting that the Veteran was unable to work from a service-connected mental condition, and moreover the psychologist's report was received in conjunction with an appeal to the Board of the initial disability evaluation for PTSD. This is regardless of the fact that the Veteran did not actually formally claim entitlement to a TDIU until December 2009. Consequently,                the Board presently must consider the competent evidence as it bears upon employment capacity dating retroactively back to March 30, 2006, as regards potential earlier benefits entitlement. 

Turning to the next stage of ascertaining the proper effective date, the Board must now review whether the substantive evidentiary requirements for a TDIU were met. Preliminarily, the schedular criteria for a TDIU were met at least as early as    March 30, 2006, given that the Veteran had at least one service-connected disability rated 50 percent disabling -- his service-connected PTSD -- and additional service-connected disability to bring his total combined evaluation to 80 percent. See 38 C.F.R. § 4.16(a) (schedular criteria are met when there are two or more disabilities, with at least one disability ratable at 40 percent or more and sufficient additional service-connected disability to bring the combined rating to at least          70 percent.) The remaining dispositive consideration is as what point the evidence shows the Veteran was rendered totally incapable of maintaining substantially gainful employment by reason of service-connected disability. 

In this regard, a June 2006 VA Compensation and Pension examination for PTSD indicated that the Veteran at that time was reportedly employed full-time as a rancher and auctioneer. Thereafter, a March 2007 follow-up VA exam by a psychiatrist concluded that the Veteran's PTSD had not impaired his employability. There also was no indication that any service-connected disability besides PTSD was materially affecting employment status. Although the December 11, 2007, report points out that the Veteran had been unable to work as a normal individual and failed at virtually every endeavor since his discharge in 1969, this is in contradiction with the evidence clearly establishing that he had full time employment as a rancher and auctioneer in 2006 and 2007. The Board does not find this statement to be credible. The Board finds that TDIU is not warranted prior to December 11, 2007, given the lack of  a sufficient evidentiary foundation establishing unemployability. 

In reaching this conclusion, the Board has considered the benefit-of-the-doubt doctrine. However, as the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply and the claim must be denied. See 38 U.S.C.A. 5107(b) ; Gilbert v. Derwinski, 1 Vet. App. 49, 55  (1990).



ORDER

A higher initial evaluation than 50 percent for PTSD with alcohol abuse and depression, from March 30, 2006 to December 10, 2007 is denied.

A 100 percent evaluation for PTSD with alcohol abuse and depression, as of December 11, 2007 is granted, subject to the law and regulations governing the payment of VA compensation benefits. 

A TDIU is not warranted prior to December 11, 2007. 



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


